Citation Nr: 1802098	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for abdominal pain.

2.  Entitlement to service connection for abdominal pain.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for herniorrhaphy residuals.

4. Entitlement to service connection for herniorrhaphy residuals.


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney

ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 1972 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Although the Veteran initially requested a videoconference hearing when he filed his formal appeal, he withdrew his hearing request in October 2017 correspondence from his attorney.  The Board separately notes that the Veteran previously attended an informal hearing conference at the RO in April 2015.

The Board is aware that the Veteran submitted a "Notice of Disagreement" to the May 2016 rating decision regarding radiculopathy of the bilateral upper extremities, degenerative joint disease of the bilateral knees, degenerative joint disease of the left shoulder, degenerative joint disease of the cervical spine, and residual scar.  The Veteran requested Decision Review Officer (DRO) review and specifically requested a telephonic conference with the DRO related to these issues.  As yet, a DRO has not issued any decision.  Accordingly, at this time the Board declines to remand these issues to the RO inasmuch as the DRO review process is not complete.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for abdominal pain and herniorrhaphy residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1979 rating decision denied service connection for an abdominal injury; the Veteran did not perfect an appeal.

2.  Evidence submitted since the November 1979 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's abdominal injury claim, and therefore raises a reasonable possibility of substantiating the claim.

3. A November 1979 rating decision denied service connection for herniorrhaphy residuals; the Veteran did not perfect an appeal.

4.  Evidence submitted since the November 1979 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's herniorrhaphy residuals claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1979 rating decision which denied service connection for an abdominal injury is final.  38 U.S.C. § 7105 (2012).

2.  New and material evidence has been received since the November 1979 rating decision and the claim of entitlement to service connection for an abdominal injury is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The November 1979 rating decision which denied service connection for herniorrhaphy residuals is final.  38 U.S.C. § 7105 (2012).

4.  New and material evidence has been received since the November 1979 rating decision and the claim of entitlement to service connection for herniorrhaphy residuals is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Petition

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the November 1979 abdominal injury and hernia operation decision became final because the Veteran did not submit a timely appeal, nor did he submit additional evidence in support of his claim prior to the expiration of the appeal period.  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Since the November 1979 rating decision the Veteran has submitted a lay statement with his formal appeal indicating that he had issues with abdominal pain due to blunt trauma and scarring.  Additionally, VA treatment records that have been procured discuss various abdominal pain complaints, including an April 2014 complaint of intermittent abdominal and scrotum pain, and the Veteran was service-connected for a scar related to an in-service abdominal injury in a December 2015 rating decision. 

He has also submitted a February 2011 lay statement explaining that he has had left inguinal pain in his left lower scrotum since his in-service hernia surgery and that he is unable to have sexual relations with his wife due to inguinal pain; he also submitted a positive etiology opinion which diagnosed him with left orchialgia and attributed it to left inguinal hernia repair.  This evidence was not previously considered at the time of the November 1979 rating decision, which was specifically premised on the absence of any residuals of an abdominal injury or residual symptoms or trauma related to the Veteran's in-service left inguinal hernia surgery, and raises a reasonable probability of substantiating the claims.  Accordingly, the Board finds that reopening of the Veteran's claims of entitlement to service connection for abdominal pain and herniorrhaphy residuals is warranted.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

The petition to reopen the claim of entitlement to service connection for an abdominal injury is granted.

The petition to reopen the claim of entitlement to service connection for herniorrhaphy residuals is granted.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

In disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In this case, as discussed above, there is evidence of symptoms of ongoing intermittent abdominal pain documented in the Veteran's VA treatment records, and the Veteran's August 1979 separation examination notes that the Veteran incurred an injury to his abdomen while trying the break up a fight in July 1975.  The Board notes that the Veteran has submitted a lay statement indicating that he has issues with abdominal pain due to blunt trauma and scarring, and he has continued to have pain subsequent to this blunt trauma.  However, the Veteran's VA treatment records also document a variety of other health issues, to include abdomen pain following a motor vehicle accident and gallstones, and the Veteran is already service-connected for scar related to the blunt trauma he sustained in service as well as his hemorrhoids.  Accordingly, remand for a VA examination to determine whether the Veteran has a free-standing abdominal injury due to the blunt trauma he incurred during active duty service is required.

As for the Veteran's herniorrhaphy residuals, a review of the record reveals that the Veteran was granted a physical waiver for a left inguinal hernia that was discovered at his enlistment physical in November 1972, and this condition was noted on his enlistment examination.  The Veteran's August 1979 separation physical notes that the Veteran underwent a left inguinal hernia operation during active duty service and notes a well-healed scar in the left lower quadrant.  As discussed above, the Veteran submitted a February 2011 lay statement explaining that he has had left inguinal pain in his left lower scrotum since his in-service hernia surgery and that he is currently unable to have sexual relations with his wife due to inguinal pain.  Additionally, there is a positive etiology opinion which diagnosed him with left orchialgia and attributed it to left inguinal hernia repair.  The record also contains documented complaints of scrotal pain and recurrent epididymitis during service.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  Accordingly, "a lasting worsening of the condition," that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter, is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service.  38 C.F.R. § 3.306(b).  

The Board observes that the Veteran was already provided a VA examination in July 2015 which diagnosed him with recurrent acute epididymitis, but contained a negative etiology opinion based on lack of documented chronic epididymitis in the Veteran's post-service treatment records.  However, VA treatment records document a previous diagnosis of epididymitis in February 1999, and recent VA treatment records note questionable epididymitis.  VA treatment records also contain longstanding complaints of scrotal pain, a diagnosis of erectile dysfunction, and notations of testicular tenderness, moderate left-sided varicocele, and left intratesticular microcalcifications that are "likely" sequela of a prior infection or trauma.  Additionally, the examiner did not provide a responsive aggravation opinion, and an addendum opinion addressing the diagnosis of orchialgia was not procured.  Accordingly, on remand, the Veteran should be provided another VA examination and a responsive etiology opinion should be procured.   

Finally, as a review of the record reveals that the Veteran is currently in receipt of VA treatment for the conditions on appeal, on remand, all outstanding VA treatment records should be procured. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file. 

2. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current abdominal injury residual.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran has an abdominal injury residual that: (1) began during active service; or (2) is related to any in-service event or injury.  

In this regard the examiner should address the symptoms associated with the Veteran's service-connected abdominal injury scar and hemorrhoids, as well as any other relevant non-service connected medical conditions, such as gallstones and traverse fracture of the L2 following a motor vehicle crash (as documented in the Veteran's relevant Social Security Administration (SSA) treatment records).

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current herniorrhaphy residuals to include any disability of the reproductive organs.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner is asked to diagnose all herniorrhaphy residuals.  The examiner should also address the following present and past diagnoses or medical findings: (1) epididymitis; (2) erectile dysfunction; (3) moderate left-sided varicocele; (4) left orchialgia; and (5) left intratesticular microcalcifications likely sequela of a prior infection or trauma (noted in an August 2017 VA treatment record).

c. Then provide the following opinions:

i. Are any of the Veteran's current symptoms to include his reproductive organ conditions listed above, residuals of his in-service left inguinal hernia surgery?  Please discuss the March 2016 etiology opinion with regard to left orchialgia.  

ii. If the response to (i) is affirmative, does the Veteran's current herniorrhaphy residuals constitute the "usual effects of ameliorative surgery?"  If so, were any of the Veteran's current residuals aggravated by or during the Veteran's active duty service?

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


